DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the RCE filed September 14, 2022. Claims 1, 4, 5, 19, 24, and 26 are amended. Claim 27 is newly added. Claim 3 is canceled. Claims 1, 2, 4-6 and 13-27 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 13-27 have been considered but are moot because the new ground of rejection does not rely on any combinations and interpretations of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deflection mechanism” in claims 5 and 24, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dirusso et al. (“Dirusso” US 20060041188) in view of Palushi et al. (“Palushi” US 20190201016) and Matlock et al. (“Matlock” US 20180311472).
	Regarding claims 1, 2, 4, 5, 17, 19, 23, and 27, Dirusso discloses a medical tool, comprising:
	(claim 1) a handle (12);
a rotatable hollow tube (40), defining a longitudinal axis and a working channel therein for insertion of a medical instrument into a cavity of a patient body (the 4 lobe-shaped lumen defined by the walls of hollow tube 40 as shown in Fig. 3B), wherein the rotatable hollow tube is configured to allow rotation of the medical instrument within the working channel relative to the hollow tube (inlet 32 and circular sub-channel 84 extending therefrom are configured to receive a medical instrument as disclosed in [0043], and the sub-channel 84 allowing for the medical instrument received therein to be rotated within the sub-channel 84, sub-channel 84 being located within the working channel); 
a deflection mechanism configured to deflect a distal end of the rotatable hollow tube away from the longitudinal axis (16 + 17) ([0041]) for deflecting the distal end by pulling the one or more pull wires ([0062]) (“Deflection mechanism” is being interpreted under 112(f).  Applicant discloses deflection mechanism as a gear that rotates to control the pull wires.  Dirusso does not disclose the specific structure of the deflection mechanism 16 + 17, but deflection mechanism 16 + 17 is similarly used to control pull wires 23, 24, 25, 26 as disclosed in [0062].  Thus, examiner considers the deflection mechanism 16, 17 to be functionally equivalent structure under 112(f).); and
	one or more electrical conduits (88) that traverse the working channel for exchanging electrical signals with one or more electronic devices located at the distal end of the rotatable hollow tube ([0052]), wherein the rotatable hollow tube is configured to allow rotation of the medical instrument within the working channel relative to the one or more electrical conduits (inlet 32 and circular sub-channel 84 extending therefrom are configured to receive a medical instrument as disclosed in [0043], and the sub-channel 84 allowing for the medical instrument received therein to be rotated within the sub-channel 84, sub-channel 84 being located within the working channel running along the one or more electrical conduits 88, but allowing for the medical instrument to rotate within the sub-channel 84 relative to the one or more electrical conduits 88);
	wherein the working channel has a non-circular cross section for passing both the medical instrument and the one or more electrical conduits (see Fig. 3B), and to allow rotation of the rotatable hollow tube relative to the medical instrument located inside the working channel (inlet 32 and circular sub-channel 84 extending therefrom are configured to receive a medical instrument as disclosed in [0043], and the sub-channel 84 being circular, thus allowing the walls of sub-channel 84 along with the entire medical device to be rotatable about the medical instrument);
	(claim 2) wherein the cavity comprises a nasal cavity (The nasal cavity is functionally recited.  Endoscopes are commonly used in the nasal cavity.  Figs. 7A-B show the endoscope being used through a patient’s urethra, thus indicating the device is sized and able to be inserted into the nasal cavity.);
	(claim 5) further comprising one or more pull wires (23, 24, 25, 26), each having a first end coupled to the distal end ([0062]) and a second end coupled to the deflection mechanism (16 + 17) ([0041]) for deflecting the distal end by pulling the one or more pull wires ([0062]), wherein the rotatable hollow tube comprises retainers (64) configured to couple between the rotatable hollow tube and the deflection mechanism so as to prevent twisting of the one or more pull wires around a component of the medical tool (see Fig. 3D);
	(claim 17) wherein at least one of the one or more electronic devices comprises a camera configured to acquire anatomical images (92); and
 	(claim 19) the handle further comprising a slider (16), wherein the slider is configured to advance the medical instrument in a distal direction and into tissue at the distal end ([0062] discloses slider 16 being used to move the distal end 38 of hollow tube 40 in an “upwards and downwards” direction depending on the direction of sliding.  When the slider 16 is moved to extend the distal end 38 of the hollow tube 40 into a straightened configuration, it is advancing any medical instrument within the hollow tube 40 in a distal direction and into tissue at the distal end.);
	(claim 23) wherein the rotatable hollow tube is configured to rotate about an axis, wherein the working channel is configured to position the medical instrument coaxially with the axis (since the medical tool is rotatable within the surgeon’s hand, the hollow tube can be rotated about an axis coaxial with the sub-channel 84 designed to receive a medical instrument therein, and therefore, likewise the medical tool can be rotated about an axis coaxial with the medical instrument inserted through sub-channel 84); and
	(claim 27) wherein the handle further comprises a gripper configured to be held by fingers of an operator (see Fig. 1);
	but does not disclose the medical tool comprising (claim 1) the medical instrument; and a rotatable knob at a distal portion of the handle, wherein the rotatable knob is rotatable relative to the handle, wherein the rotatable knob is coupled to the rotatable hollow tube such that the knob is operable to drive rotation of the rotatable hollow tube relative to the handle; (claim 2) wherein the medical instrument is selected from a list consisting of: a balloon, a guidewire, a pumping tube, a surgical tool, an ear-nose-throat diagnostics tool, an ear-nose-throat treatment tool, and any combination thereof; or (claim 4) wherein the rotatable knob is configured to rotate over a range of rotation angles between 0 degrees and 180 degrees, in at least one of clockwise and counterclockwise rotation directions.  Dirusso only discloses a sub-channel 84 within the working channel that is configured for receiving a medical instrument therein as disclosed in [0043], but not the medical instrument inserted therethrough.
	However, Palushi discloses a similar medical tool, comprising (claim 1) a catheter (60) having a medical instrument (44) passing through a working channel therein; and (claim 2) wherein the medical instrument is a balloon ([0042]; see Fig. 1D).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the medical tool taught by Palushi with the device of Dirusso because the balloon dilates a constricted paranasal sinus (Palushi, [0042]).  The motivation for the modification would have been allow for improved drainage and ventilation in a constricted paranasal sinus without requiring incision in the mucosa or removal of bone (Palushi, [0042]).
	Moreover, Matlock discloses a deflectable endoscope comprising a handle (62) and a rotatable hollow tube (64), the handle comprising both a rotatable knob (74) and a deflection mechanism (76), (claim 1) wherein the rotatable knob is at a distal portion of the handle (see Fig. 5), wherein the rotatable knob is rotatable relative to the handle and wherein the rotatable knob is coupled to the rotatable hollow tube such that the knob is operable to drive rotation of the rotatable hollow tube relative to the handle ([0057]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the rotatable knob as claimed for rotating the rotatable hollow tube as taught by Matlock because it allows for the hollow tube to be rotated into a preferred alignment without rotating the handle (Matlock, [0057]). The motivation for the modification would have been to allow for alignment adjustment of the hollow tube without having to adjust the entire handle, thus reducing the chances of accidental damage to surrounding tissue or accidental mishandling of the handle when trying to rotate the entire device.
	Regarding claim 4, Matlock discloses wherein the distal end of the hollow tube has a range of rotation angles between 0 degrees and 180 degrees, in at least one of clockwise and counterclockwise rotation directions ([0056] discloses the distal end of the tube 64 pivoting in a range “spanning approximately 180 degrees”), but does not specify whether the rotatable knob rotates a corresponding amount. However, it would have been obvious to one having ordinary skill in the art to have the rotatable knob rotate a corresponding amount to the distal end of the hollow tube such that the user could track the amount the distal end of the hollow tube has deflected.).
	Regarding claims 13, 14, and 20-22, Dirusso in view of Palushi and Matlock discloses the medical tool according to claim 1, but Dirusso fails to disclose:
	(claim 13) wherein the deflection mechanism includes a first gear having a first rotation axis 
and a second gear having a second rotation axis and a surface for integrating with the first gear, wherein the second gear is configured to pull the one or more pull wires and deflect the distal end;
	(claim 14) wherein the second gear is configured to traverse along the second rotation axis when rotating about the second rotation axis;
	(claim 20) wherein the deflection mechanism comprises a deflection gear and a rotation member, wherein the rotation member is slidably coupled to the hollow tube, wherein the deflection gear is rotatable about the rotation member and wherein the deflection fear is configured to control translation of the rotation member; or
	(claim 21) wherein the deflection gear is geared with a deflection knob, wherein the deflection knob is configured to rotate the deflection gear and thereby translate the rotation member.
	However, Matlock discloses a similar medical tool comprising:
(claim 13) wherein the deflection mechanism includes a first gear having a first rotation axis (236) and a second gear having a second rotation axis (256) and a surface for integrating with the first gear (258), wherein the second gear is configured to pull the one or more pull wires (120) and deflect the distal end ([0082]);
	(claim 14) wherein the second gear is configured to traverse along the second rotation axis when rotating about the second rotation axis ([0082]) discloses the relative translation between the second gear 256 and the pull wire 120, which indicates the second gear 256 translates along the pull wire 120, the pull wire 120 passing through the central opening of the gear 256 as shown in Fig. 14, thus lying along the axis, such that translation along the pull wire 120 is translation along the second rotation axis);
	(claim 20) wherein the deflection mechanism comprises a deflection gear (258) and a rotation member (282), wherein the rotation member is slidably coupled to the hollow tube (114) ([0083]), wherein the deflection gear is rotatable about the rotation member and wherein the deflection gear is configured to control translation of the rotation member ([0083-0084]);
	(claim 21) wherein the deflection gear is geared with a deflection knob (230), wherein the deflection knob is configured to rotate the deflection gear and thereby translate the rotation member ([0080-0084]); or
	(claim 22) wherein the rotatable hollow tube (114 is akin to the rotatable hollow tube 40 in Dirusso) is coupled to at least one rod (184), wherein the at least one rod is slidably coupled to at least a portion of the deflection mechanism to prevent rotation and allow translation (see Fig. 16; [0083]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to substitute the deflection mechanism as taught by Matlock for the deflection mechanism taught by Dirusso in order to achieve the predictable result of steering or deflecting the distal end of the hollow tube.  See MPEP 2143.  Both Matlock and Dirusso are intended to be used to deflect the distal end of the medical tool in the paranasal sinus, ensuring the results of using either deflection mechanism as being predictable.
Furthermore, regarding claims 15, 16, and 18, the cited embodiment of Dirusso fails to disclose a medical tool, wherein:
	(claim 15) the distal end is configured to act as a spring to pull the one or more pull wires in a distal direction;
	(claim 16) the distal end is made of Nitinol; or
	(claim 18) the distal end is resilient to resist deflection.
	However, a second embodiment of Dirusso shown in Fig. 11 discloses a similar medical tool wherein:
(claim 15) the distal end is configured to act as a spring to pull the one or more pull wires in a distal direction ([0077] discloses the hollow tube 540 having a “straight home position”, indicating that the hollow tube 540 defaults to a straight position, thus acting as a spring to pull at least the pull wires on the inner curve of the medical tool distally, and [0070] discloses the hollow tube 540 comprising a shape memory allow, such as Nitinol);
(claim 16) the distal end is made of Nitinol ([0070]); or
(claim 18) the distal end is resilient to resist deflection ([0070, 0077]).
It would have been obvious to one having ordinary skill in the art to combine the distal end as taught by the embodiment of Fig. 11 in Dirusso with the medical tool of claim 1 taught by Dirusso in view of Palushi because it would default the medical tool to a straightened configuration to assist in insertion and removal.  The motivation for the modification would have been for the device to remain straight without application of force by the surgeon.  [0084] of Dirusso discloses the alternatives, modifications, and variances can be devices by those skilled in the art without departing from the invention.

Regarding claims 24 and 25, Dirusso discloses an apparatus comprising:
	(claim 24) a handle (12);
	a hollow tube (40) defining a working channel (the 4 lobe-shaped lumen defined by the walls of hollow tube 40 as shown in Fig. 3B) and a longitudinal axis, the hollow tube comprising a proximal end and a distal end and being rotatably coupled to the handle at the proximal end (see Fig. 1 showing the distal end of the hollow tube 40 rotating in an arc);
	a deflection mechanism configured to deflect the distal end of the hollow tube away from the longitudinal axis (16 + 17) ([0041]) for deflecting the distal end by pulling the one or more pull wires ([0062]) (“Deflection mechanism” is being interpreted under 112(f).  Applicant discloses deflection mechanism as a gear that rotates to control the pull wires.  Dirusso does not disclose the specific structure of the deflection mechanism 16 + 17, but deflection mechanism 16 + 17 is similarly used to control pull wires 23, 24, 25, and 26 as disclosed in [0062].  Thus, examiner considers the deflection mechanism 16 + 17 to be functionally equivalent structure under 112(f).);
	a deflection knob rotatable coupled to the handle (the surface of either 16 or 17 protruding from the handle 12), the deflection knob being configured to operate the deflection mechanism to deflect the distal end ([0062]);
	the working channel configured to receive a medical instrument, wherein the hollow tube and the medical instrument are rotatable relative to each other (inlet 32 and circular sub-channel 84 extending therefrom are configured to receive a medical instrument as disclosed in [0043], and the sub-channel 84 allowing for the medical instrument received therein to be rotated within the sub-channel 84, sub-channel 84 being located within the working channel); and
	one or more electrical conduits disposed in the working channel (88), wherein the medical instrument is rotatable relative to the hollow tube while the medical instrument and the one or more electrical conduits are disposed in the working channel (one or more electrical conduit 88 is not affixed to the length of rotatable hollow tube 40, thus deflection of rotatable hollow tube 40 as disclosed in [0053] causes the distal end to rotate relative the proximal end, thus having at least some rotation relative to at least the proximal end of the one or more electrical conduits 88, and because the sub-channel 84 isolates the medical instrument from interfering with the electrical conduit 88, both the electrical conduit 88 and the medical instrument in sub-channel 84 can be rotated relative the hollow tube 40 while both are present);
	but Dirusso fails to (claim 24) explicitly claim a medical instrument disposed in the working channel; a rotation knob coupled to the hollow tube, the rotation knob being configured to rotate the hollow tube about the longitudinal axis and relative to the handle; or (claim 25) wherein the rotatable knob is configured to rotate over a range of rotation angles between 0 degrees and 180 degrees, in at least one of the clockwise and counterclockwise rotation directions.
However, Palushi discloses a similar medical apparatus, comprising (claim 24) a catheter (60) having a medical instrument (44) passing through a working channel therein.
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the medical tool taught by Palushi with the device of Dirusso because the balloon dilates a constricted paranasal sinus (Palushi, [0042]).  The motivation for the modification would have been allow for improved drainage and ventilation in a constricted paranasal sinus without requiring incision in the mucosa or removal of bone (Palushi, [0042]).
Moreover, Matlock discloses a deflectable endoscope comprising a handle (62) and a rotatable hollow tube (64), the handle comprising both a rotatable knob (74) and a deflection mechanism (76), (claim 24) a rotation knob coupled to the hollow tube (see Fig. 5), the rotation knob being configured to rotate the hollow tube about the longitudinal axis and relative to the handle ([0057]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the rotatable knob as claimed for rotating the rotatable hollow tube as taught by Matlock because it allows for the hollow tube to be rotated into a preferred alignment without rotating the handle (Matlock, [0057]). The motivation for the modification would have been to allow for alignment adjustment of the hollow tube without having to adjust the entire handle, thus reducing the chances of accidental damage to surrounding tissue or accidental mishandling of the handle when trying to rotate the entire device.
	Regarding claim 25, Matlock discloses wherein the distal end of the hollow tube has a range of rotation angles between 0 degrees and 180 degrees, in at least one of clockwise and counterclockwise rotation directions ([0056] discloses the distal end of the tube 64 pivoting in a range “spanning approximately 180 degrees”), but does not specify whether the rotatable knob rotates a corresponding amount. However, it would have been obvious to one having ordinary skill in the art to have the rotatable knob rotate a corresponding amount to the distal end of the hollow tube such that the user could track the amount the distal end of the hollow tube has deflected.).

Regarding claim 26, Dirusso discloses an apparatus comprising:
	a handle (12);
	a hollow tube (40) defining a working channel (the 4 lobe-shaped lumen defined by the walls of hollow tube 40 as shown in Fig. 3B) and a longitudinal axis, the hollow tube comprising a proximal end and a distal end and being rotatably coupled to the handle at the proximal end (see Fig. 1 showing the distal end of the hollow tube 40 rotating in an arc);
	a deflection mechanism configured to deflect the distal end of the hollow tube away from the longitudinal axis (16 + 17) ([0041]) for deflecting the distal end by pulling the one or more pull wires ([0062]) (“Deflection mechanism” is being interpreted under 112(f).  Applicant discloses deflection mechanism as a gear that rotates to control the pull wires.  Dirusso does not disclose the specific structure of the deflection mechanism 16 + 17, but deflection mechanism 16 + 17 is similarly used to control pull wires 23, 24, 25, and 26 as disclosed in [0062].  Thus, examiner considers the deflection mechanism 17 to be functionally equivalent structure under 112(f).);
	a deflection knob rotatable coupled to the handle (the surface of either 16 or 17 protruding from the handle 12), the deflection knob being configured to operate the deflection mechanism to deflect the distal end ([0062]);
	the working channel configured to receive a medical instrument (inlet 32 and circular sub-channel 84 extending therefrom are configured to receive a medical instrument as disclosed in [0043]); and
	one or more electrical conduits disposed in the working channel (88), wherein the medical instrument and at least a portion of the one or more electrical conduits are rotatable relative to the hollow tube while the medical instrument and the one or more electrical conduits are disposed in the working channel (one or more electrical conduit 88 is not affixed to the length of rotatable hollow tube 40, thus deflection of rotatable hollow tube 40 as disclosed in [0053] causes the distal end to rotate relative the proximal end, thus having at least some rotation relative to at least the proximal end of the one or more electrical conduits 88, and because the sub-channel 84 isolates the medical instrument from interfering with the electrical conduit 88, both the electrical conduit 88 and the medical instrument in sub-channel 84 can be rotated relative the hollow tube 40 while both are present);
but Dirusso fails to explicitly claim a medical instrument disposed in the working channel; or a rotation knob coupled to the rotatable hollow tube, the rotation knob being configured to rotate the rotatable hollow tube about the longitudinal axis and relative to the handle.
However, Palushi discloses a similar medical apparatus, comprising a catheter (60) having a medical instrument (44) passing through a working channel therein.
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the medical tool taught by Palushi with the device of Dirusso because the balloon dilates a constricted paranasal sinus (Palushi, [0042]).  The motivation for the modification would have been allow for improved drainage and ventilation in a constricted paranasal sinus without requiring incision in the mucosa or removal of bone (Palushi, [0042]).
Moreover, Matlock discloses a deflectable endoscope comprising a handle (62) and a rotatable hollow tube (64), the handle comprising both a rotatable knob (74) and a deflection mechanism (76), a rotation knob coupled to the hollow tube (see Fig. 5), the rotation knob being configured to rotate the hollow tube about the longitudinal axis and relative to the handle ([0057]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the rotatable knob as claimed for rotating the rotatable hollow tube as taught by Matlock because it allows for the hollow tube to be rotated into a preferred alignment without rotating the handle (Matlock, [0057]). The motivation for the modification would have been to allow for alignment adjustment of the hollow tube without having to adjust the entire handle, thus reducing the chances of accidental damage to surrounding tissue or accidental mishandling of the handle when trying to rotate the entire device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dirusso in view of Palushi and Matlock as applied to claim 1 above, and further in view of Davis et al. (“Davis” US 20180161024).
	Regarding claim 6, Dirusso in view of Palushi and Matlock discloses the medical tool according to claim 1, but not wherein the one or more electrical conduits comprise a braid of electrical conduits.  Dirusso does disclose an electrical conduit 88 used to transmit power and images from the sensor at the distal end to the controller at the proximal end of the device ([0052]).
	However, Davis discloses a medical imaging device wherein a braid of electrical wires is used for transmitting power and images between the sensor and the controller on the proximal end of the device ([0035]; see Fig. 9).  Though Davis is not used in the nasal cavity, the braided electrical conduits used in any medical imaging devices are reasonably pertinent to the issue at hand.
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to substitute braided electrical conduits for non-braided electrical conduits since both electrical conduits work equally well for powering and transmitting images in a medical imaging system while achieving predictable results of powering the imaging system and transmitting images (see MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771